SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF T SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-147084 CHINA SHIANYUN GROUP CORP., LTD. (Exact name of Registrant as specified in its charter) Nevada 83-0506099 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18/F., Development Centre Building, South of Renmin Rd. LuoHu District, Shenzhen, Guandong Province, China n/a (Address of principal executive offices) (Zip Code) 86-755-23998799 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 10, 2014, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 776,837 shares China Shianyun Group Corp., Ltd affected a 200-to-1 reverse stock split November 20, 2013. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjusted to reflect the effects of the reverse stock split. CHINA SHIANYUN GROUP CORP., LTD. TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Condensed Balance Sheets, September 30, 2014 and December 31, 2013 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the nine and nine months ended September 30, 2014 and 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4 Controls and Procedures 20 Part II – Other Information Item 1 Legal Proceedings 21 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Removed and Reserved 21 Item 5 Other Information 21 Item 6 Exhibits 22 1 Table of Contents INTRODUCTORY NOTE Except as otherwise indicated by the context, references in this Quarterly Report on Form 10-Q (this “Form 10-Q”) to the “Company,” “China Shianyun” “we,” “us” or “our” are references to the combined business of China Shianyun Group Corp., Ltd. and its consolidated subsidiaries.References to “Plenty Fame” are references to our wholly-owned BVI subsidiary, Plenty Fame Holding, Limited”; references to “Prospect” are references to our wholly-owned Hong Kong subsidiary, Prospect Hong Kong Development Limited; references to “Jiangxi Jien” are references to our wholly-owned PRC subsidiary, Jiangxi Jien Industries Limited.; references to “Shenzhen Jien” are to our wholly-owned PRC subsidiary, Shenzhen Jien Electronic Commerce Company Limited. References to “China” or “PRC” are references to the People’s Republic of China.References to “BVI” are reference to British Virgin Islands. References to “Hong Kong” or “HK” are references to Hong Kong Special Administrative Region of China. References to “RMB” are to Renminbi, the legal currency of China, and all references to “$” and dollar are to the U.S. dollar, the legal currency of the United States. Special Note Regarding Forward-Looking Statements This report contains forward-looking statements and information that are based on the beliefs of our management as well as assumptions made by and information currently available to us.Such statements should not be unduly relied upon.When used in this report, forward-looking statements include, but are not limited to, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan” and similar expressions, as well as statements regarding new and existing products, technologies and opportunities, statements regarding market and industry segment growth and demand and acceptance of new and existing products, any projections of sales, earnings, revenue, margins or other financial items, any statements of the plans, strategies and objectives of management for future operations, any statements regarding future economic conditions or performance, uncertainties related to conducting business in China, any statements of belief or intention, and any statements or assumptions underlying any of the foregoing.These statements reflect our current view concerning future events and are subject to risks, uncertainties and assumptions.There are important factors that could cause actual results to vary materially from those described in this report as anticipated, estimated or expected, including, but not limited to:competition in the industry in which we operate and the impact of such competition on pricing, revenues and margins, volatility in the securities market due to the general economic downturn; Securities and Exchange Commission (the “SEC”) regulations which affect trading in the securities of “penny stocks,” and other risks and uncertainties.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward- looking statements, even if new information becomes available in the future.Depending on the market for our stock and other conditional tests, a specific safe harbor under the Private Securities Litigation Reform Act of 1995 may be available.Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock.Because we may from time to time be considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us at certain times. 2 Table of Contents PART I – FINANCIAL INFORMATION CHINA SHIANYUN GROUP CORP., LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Amount due from a director - Prepaid expenses and other receivables Total current assets Property, plant and equipment, net Land use rights, net Other intangible assets, net - Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other payables Receipt in advance Taxes payable Amount due to a director Total liabilities $ $ Stockholders’ equity Common stock: Par value $0.001 per share; 400,000,000 shares authorized, 776,837 shares issued and outstanding Additional paid in capital Accumulated deficits ) ) Accumulated other comprehensive income Total stockholders’ equity $ ) $ ) Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents CHINA SHIANYUN GROUP CORP., LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the three months ended September 30, For the nine months ended September 30, Revenues $ Cost of sales and services Selling and distribution General and administrative expense (inclusive of depreciation and allowances) Operating loss ) Other income/(expenses) Other income 11 - Interest expense - ) - ) Total other income/(expenses) 11 ) ) Loss from operations before provision for income taxes ) Provision for income taxes - Net (loss)/income for the period $ ) Other comprehensive income (Loss)/gain on foreign currency translation ) ) ) Total comprehensive loss for the period $ ) (Loss) per share, basic and diluted $ ) Weighted average number of shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements. 4 Table of Contents CHINA SHIANYUN GROUP CORP., LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, Cash flows from operating activities Net loss $ ) ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Loss on disposal of property, plant and equipment - Amortization expense of land use rights Amortization expense of other intangible assets Interest Income ) - Changes in operating assets and liabilities: Decrease in accounts receivable Increase in inventories ) ) Decrease /(increase) in prepaid expenses and other receivables ) Decrease /(increase) in amount due from a director ) Decrease in accounts payable ) ) Increase in accrued expenses and other payables Increase/(decrease) in receipt in advance ) Decrease in taxes payable ) ) Net cash used in operating activities $ ) ) Cash flows from investing activities Additions to property, plant and equipment $ ) ) Proceeds from disposal of property, plant and equipment $ - Net cash provided by/(used in) investing activities $ ) Cash flows from financing activities Issuance of shares - Increase/(decrease) in amount due to a director ) Net cash provided by financing activities $ Net (decrease)/increase in cash and cash equivalents $ ) ) Effect of foreign exchange rate changes $ ) Cash and cash equivalents at beginning of period $ Cash and cash equivalents at end of period $ Supplement disclosure of cash flows information: Cash paid for interest $
